Title: To Thomas Jefferson from Samuel Garland, 1 August 1822
From: Garland, Samuel
To: Jefferson, Thomas


Sir
Lynchburg
Aug. 1. 1822
For your convenience I some time past inclosed your bond (to the late A Robertson &  of this place)—to my friend Mr Wm Barret of Richmond, he advised in that you had proposed paying the amount in instalments at the end of every six months (if I am not mistaken, untill the whole was paid, Mr B has made me no remitance on that amount for a long time—Mr Miller to whom this debt is going is exceedingly pressing upon me to close his collections, I beg Sir to call this subject to your attention—Most Respy Yo. obt. St.S. Garland